MEMORANDUM **
Dennis Michael Gieck, a California state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to serious medical needs in violation of the Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir.2002), and we vacate and remand.
The record does not indicate that the district court provided Gieck, who was pro se, with any notice under Rand v. Rowland, 154 F.3d 952 (9th Cir.1998) (en banc). Further, the error was not harmless because it does not appear that Gieck had recently received a Rand notice in any other litigation, and the record does not disclose that he had a complete understanding of the requirements of Federal Rule of Civil Procedure 56. See id. at 961-62.
Each party shall bear its own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.